PER CURIAM.
Petitioner, The Travelers Home and Marine Insurance Company, seeks certiorari review of the trial court’s order denying its motion to dismiss Respondent’s amended complaint that added a claim for bad faith after conclusion of the uninsured motorist claim. In light of our recent opinion in GEICO Casualty Co. v. Barber, 147 So.3d 109 (Fla. 5th DCA 2014), we grant the petition and quash the trial court’s order. See also Safeco Ins. Co. of Ill. v. Fridman, 117 So.3d 16 (Fla. 5th DCA 2013), review granted, 145 So.3d 823 (Fla. Apr.14, 2014).
PETITION GRANTED; ORDER QUASHED.
LAWSON, EVANDER and LAMBERT, JJ. concur.